              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JESSE BARNES,                                       No. 4:18-CV-01497

             Plaintiff,                              (Judge Brann)
       v.

 SHELL EXPLORATION AND
 PRODUCTION CO. APPALACHIA,
 SHELL EXPLORATION AND
 PRODUCTION CO., and SHELL OIL
 CO.,

             Defendants.

                           MEMORANDUM OPINION

                                DECEMBER 12, 2019

      This Court held oral argument on outstanding discovery issues on November

15, 2019. My rulings on these issues are explained below.

I.    Defendant’s Motion for Protective Order (ECF No 35)

      The parties stipulated to a confidentiality agreement that was so ordered by

this Court on March 1, 2019 (ECF No 27). That agreement contains the following

language concerning the procedure for objecting to a confidentiality designation:

      Either party may, within twenty (20) days of receipt of material
      designated by the other party as Confidential Material, challenge the
      designation of material as Confidential Material, by sending or giving
      notice to the other party’s counsel, and the parties shall then attempt to
      resolve any challenge in good faith on an informal basis. The
      designating party shall respond to the challenge/objection with
      seven (7) days of the same and shall state with particularity the
      basis of the designation. If no timely response is made to the
          objection/challenge, the designation will be deemed to be void. If
          the designating party timely responds, and the parties cannot resolve
          the issue in good faith, then the proponent of the challenge to the
          designation must present the matter to the Court. The material
          designated as Confidential at issue shall continue to be treated as
          Confidential until the Court orders otherwise.1

          Defendants served a document production on Plaintiff on June 28, 2019, in

which all pages were designated confidential and did not include a log specifying

the bases for why each document was so designated. On July 5, 2019, Plaintiff

challenged Defendants’ designation. Defendants failed to respond within the seven

days provided by the confidentiality stipulation. At oral argument, Defendants

agreed that their Code of Conduct, Equal Opportunity Policy, and Harassment Policy

should not be designated confidential, but that they would need to conduct a more

detailed review of the rest of the documents to determine whether confidential

designations are appropriate.

          Defendants shall conduct this review and produce a log “stat[ing] with

particularity the basis of the designation” for each document Defendants seek to

designate confidential in the June 28, 2019 production as required by the

confidentiality stipulation.2 Defendants shall produce this log within thirty days. The

parties are warned that the deadlines in the confidentiality stipulation will be rigidly

enforced going forward.

1
    Confidentiality Stipulation and Order ¶ 3(d) (ECF No 27).
2
    Id.


                                               -2-
II.       Plaintiff’s Motion of October 9, 2019 (ECF No 55)

          This Court issued a scheduling order on September 25, 2019, compelling

Plaintiff to file a motion to compel relating to any perceived discovery deficiencies

by the Defendants.3 Plaintiff complied.4 I address the issues raised in Plaintiff’s

motion in turn.

          A.    Personnel Files

          Plaintiff requested the personnel files for roughly half a dozen Shell managers.

Defendant withheld these files on the basis that the request is overbroad.

          Personnel files often contain sensitive information.5 For this reason, unlimited

discovery of personnel files is disfavored.6 The party seeking discovery must

generally make a more particularized showing of relevance.7

          Here, Plaintiff has made a particularized showing of relevance for William

Turney’s personnel file. Turney is alleged to be the primary harasser. Because of

this, his credibility is particularly salient, and the information in the file is likely to

provide helpful context for Shell’s investigation into Barnes’s complaint. Shell has

corroborated the view that such files provide insight into this case by subpoenaing


3
    See Order (ECF No 52).
4
    Plaintiff’s Motion to Compel Discovery (ECF No 55).
5
 See Harris v Harley-Davidson Motor Co Operations, Inc, 2010 WL 4683776, *5 (MD Pa Nov
10, 2010).
6
    See id.
7
    See id.


                                              -3-
similar files from Barnes’s former and current employers, requests to which Plaintiff

has not objected. In light of all this, Barnes is entitled to Turney’s full personnel file.

          However, Barnes has not articulated a particularized need for the full

personnel files of the other Shell managers. Weighed against their privacy interests

in these files, I find that requests for the full files are overbroad.8 Shell shall produce

only those documents contained within the files pertaining to discrimination or

harassment.

          B.    Comparator Data

          Plaintiff requested comparator data for the other employees who reported to

Turney, Steve Ellis, or Greg Larsen. These data are relevant to whether Barnes was

treated differently than other employees as well as to damages. Limited to the

employees who reported to the aforementioned managers, the request is not

overbroad. Defendant shall produce these data.

          C.    Conferring with Deponents

          Plaintiff complains that defense counsel improperly conferred with two

witnesses during their depositions. When Plaintiff asked those witnesses what was

discussed in those conversations, defense counsel instructed the witnesses not to

answer. Plaintiff requests that this Court reconvene these depositions to inquire into

the content of those conversations.


8
    See id.


                                           -4-
         Plaintiff is correct that conferring with the deponent about topics other than

whether to assert a privilege is improper and that attorney-client privilege did not

apply to questions into those conversations.9 However, the Court must consider

proportionality to the needs of the case in discovery.10 The witnesses at issue were

not the principal players in this dispute, and these questions are ancillary to the

central disagreement. Particularly given the difficulties both parties have had

scheduling depositions, I will not order them to be reconvened. Counsel are warned

not to confer with their witnesses in the remaining depositions.

III.     Plaintiff’s Motion to Exceed Deposition Limit (ECF No 65)

         FRCP 30(a)(2)(A)(i) requires a party to move for the Court’s leave if it wishes

to depose more than ten witnesses. “[A] party seeking more than ten depositions

must overcome this presumptive limit by demonstrating that the additional

depositions are reasonable and necessary.”11 Here, Plaintiff has conducted eight

depositions and moves for leave to depose sixteen witnesses in total.

         I grant leave to depose two witnesses over the limit, for twelve in total.

Depositions of Greg Larsen, Ken Foreman, and Mark Hoover are appropriate

because they allegedly participated in the harassment. A deposition of Jeremy

9
 See Vnuk v Berwick Hospital Co, 2016 WL 907714, *3–4 (MD Pa Mar 2, 2016); Hall v Clifton
Precision, a Division of Litton Systems, Inc, 150 FRD 525, 528 (ED Pa 1993).
10
     See FRCP 26(b)(1).
11
  Wertz v GEA Heat Exchangers, Inc, 2015 WL 8959408, *2 (MD Pa Dec 16, 2015), quoting
Alaska Electrical Pension Fund v Pharmacia Corp, 2006 WL 6487632, *3 (DNJ Aug 22, 2006).


                                           -5-
Greene is also appropriate because he was promoted over Barnes and was an

eyewitness to some of the alleged harassment. I do not grant leave to exceed the

deposition limit for Matt Empsen, Dan Krise, Kelvin Flynn, and Shane Sollinger

because they are not alleged to have witnessed harassment toward Barnes.12

IV.    CONCLUSION

       Defendant’s Motion for Protective Order (ECF No 35) is DENIED. Plaintiff’s

Motion of October 9, 2019 (ECF No 55) is GRANTED IN PART and DENIED

IN PART. Plaintiff’s Motion to Exceed Deposition Limit (ECF No 65) is

GRANTED IN PART and DENIED IN PART.

       An appropriate Order follows.



                                                    BY THE COURT:



                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge




12
  Barnes has two more depositions by right, and she may choose to use them on Empsen, Krise,
Flynn, or Sollinger if she wishes. However, the two additional, discretionary depositions may be
used only on Larsen, Foreman, Hoover, or Greene. Barnes will not be granted more discretionary
depositions to depose the latter witnesses if she chooses to depose any of the former.


                                             -6-
